DETAILED ACTION
Claims 1-20 are pending. Claims 1, 7-8; 9; and 16 are amended.
Claims 1-5 and 8-20 are rejected. Claims 6-7 are objected to.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 was filed after the mailing date of the final Office Action on 12/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1-8 are directed towards a method and have been reviewed.
Claims 1-8 appear to remain statutory as the method, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 9-15 are directed towards a method and have been reviewed.
Claims 9-15 appear to remain statutory as the method, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 16-20 are directed towards an article of manufacture and have been reviewed.
Claims 16-20 appear to remain statutory as they exclude transitory signals (claim says non-transitory). Claims 16-20 also appear to remain statutory as they perform the method of claims 1-5, which, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8; 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., U.S. Patent Application Publication No. 2006/0173872 (hereinafter Koike) in view of Alford, JR. et al., U.S. Patent Application Publication No. 2013/0080950 (hereinafter Alford) in further view of MacCuish et al., U.S. Patent No. 6,625,585 (published September 23, 2003; hereinafter MacCuish).

Regarding claim 1, Koike teaches:
A method comprising: …a data set comprising a plurality of records comprising a plurality of fields, (Koike FIG. 1 teaches storing devices for both user preference vectors and item characteristic vectors [relevant to the claimed data set comprising records comprising fields]; see FIG. 10, ¶ 0037: a comparison basis vector (e.g., user preference vector stored in a user preference vector storing device 1 in FIG. 1; more specifically, the vector on row 1 in FIG. 10 shown as "user") and each of a plurality of item characteristic vectors (e.g., item characteristic vectors stored in an item characteristic vector storing device 2 in FIG. 1; more specifically, the item characteristic vectors on lines 2 through 4 in FIG. 10 shown as "first item," "third item" and "fifth item"))
wherein each record of the plurality of records comprises a value for each field of the plurality of fields, (Koike FIG. 10, ¶ 0048-0050: if the items handled are wines, their attributes include prices, varieties of the grapes used, taste, and aroma; the wine is associated with information denoting the attributes “10,000," "variety a," "3," and "2.")
and wherein each field of the plurality of fields comprises a field type; (Koike FIG. 10, ¶ 0111-0113: the values of the components making up each user preference vector are determined on the basis of the components constituting the item characteristic vectors of all wines purchased so far by the user in question [see that Koike teaches fields corresponding to aroma, variety, color, etc.])
displaying a plurality of graphical objects representing the plurality of records; (Koike FIGs. 2-5, ¶ 0037: presenting the user with either the plurality of recommended items determined by the recommending device or information about the recommended items (e.g., appellations such as "Chateau ---" and "Chateau xxx" in the image 11 of FIG. 2 where items are wines); see FIG. 3, ¶ 0075-0080 teaching "appellations" such as circles or deltas [relevant to the claimed 'graphical objects']; see also ¶ 0044 teaching that the items themselves may be photos: "items" are defined as any software or hardware (i.e., products) that may be offered to users; pieces of software referred to as contents such as TV programs, movies, photos and tunes)
receiving a selection of one or more fields of the plurality of fields; (Koike FIGs. 9-10, ¶ 0118-0121: In step S14, the recommendation reason determining device 4 selects the attribute corresponding to one of the components constituting the item characteristic vector. In this example, one of the five attributes "aroma," "color (red)," "color (white)," "variety (A)," and "variety (B)" is selected in step S14; also relevant is Koike ¶ 0130 teaching establishing items of interest then selecting some of the five attributes; see Koike ¶ 0152 teaching establishing attribute "color (white)" as the component of interest)
determining, for each pair of values of the plurality of records and for each field of the one or more fields, a vector of similarities based on the field type corresponding to each field of the one or more fields, wherein each of the vectors of similarities comprises a similarity score for a corresponding field of the one or more fields; (Koike FIG. 10, ¶ 0137-0138 teach levels of similarity regarding "aroma" of the first, third, and fifth items [using the values of their item characteristic vectors] with the value of the component "aroma" of the user preference vector [Koike shows for pairs of values, such as user's aroma value 2.5 with first item's aroma value 1.0 or user's aroma value 2.5 with third item's aroma value 2.0, a similarity score, such as 0.25 or 0.75 respectively as in ¶ 0138, which correspond to the field "aroma," one of the numeric attributes]; see then FIG. 13, ¶ 0182 teaching how, relevantly to the claimed "vector of similarities," the similarity scores make up a row of values in recommendation reason list 22 (or even vector 23); Koike FIG. 10, ¶ 0109-0113 teaches different processes based on the field types corresponding to each field by teaching some attributes being numeric attributes with a numerically denoted level (such as "aroma") and some attributes such as the "color" group being appellation attributes and having the components "red" and "white" being represented individually by a value or by a true-false notation)
determining, based on the vectors of similarities, a combined score; (Koike FIG. 13, ¶ 0182: The execution of the steps provides a vector 23, shown in FIG. 13, made up of the components with their values representing the common recommendation reason levels (sum totals) for the attributes; the common recommendation reason level (sum total) is 0.5 for the attribute "1 (aroma)," 1.5 for "2 (aroma)," 1.5 for "3 (aroma)," 0 for "color (red)," 1 for "color (white)," 1.7 for "variety (A)," and 0.93 for "variety (B).")
Koike has been seen to teach the aforementioned limitations.
Koike further teaches receiving a data set comprising a plurality of records comprising a plurality of fields, (Koike FIG. 1, ¶ 0061: searches a plurality of items for the items to be recommended to the user; FIG. 6, ¶ 0093: In step S1, the recommendation list generating device 3 in FIG. 1 generates a recommendation list and forwards the generated list to the recommendation reason determining device 4; see Koike teaching in FIG. 11, ¶ 0028, a typical recommendation reason list generated [the list includes first item, third item, and fifth item, each with their own fields corresponding to aroma, color, variety, etc.])
However, Koike does not expressly disclose receiving a data set in the context required by the claims in a manner occurring before the remaining steps of the independent claim.
Koike further does not expressly disclose:
determining, based on the combined score, a display position for each record of the plurality of records; and
adjusting, based on the display position for each record of the plurality of records, the plurality of graphical objects.
However, Alford teaches:
determining, based on the combined score, a display position for each record of the plurality of records; and (Alford ¶ 0027: the aggregator moves together graphical elements with a degree of similarity that exceeds a threshold value; graphical elements with a degree of similarity of 6.1 or greater, for example, will be moved incrementally moved towards each other by the aggregator 204. The aggregator 204 identifies the positions of the graphical elements 114 with respect to one another on the display device 112; FIG. 3, ¶ 0034-0038: As icon 304a has multiple similar icons 304b, 304d, the aggregator 204 may decide to migrate the icons 304b, 304d towards icon 304a [the degree of similarity in Alford is relevant to the claimed 'combined score' which is based on similarities])
adjusting, based on the display position for each record of the plurality of records, the plurality of graphical objects. (Alford FIG. 3, ¶ 0037: the time period for moving the icons 304b, 304d to a final position adjacent icon 304a may be one week. Accordingly, the aggregator 204 calculates the distance to move each icon each day in order to finish the migration within the time period [this movement from an initial position (such as the top half of FIG. 3) to a final position (such as the bottom half of FIG. 3) fulfills the claimed 'adjusting' based on 'the display position'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list display in Koike with the data element self-organization of Alford.
In addition, both of the references (Koike and Alford) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information and the management of data object similarity.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on similarity determined over selected items of interest and selected attributes of interest as in Koike with the determination of similarity and subsequent data set adjustment shown in Alford. Motivation to do so would also be to enable views of objects to incrementally self-organize on the basis of similarities and differences in multiple attributes and to change their presentation over time to reflect relative frequency of use as seen in Alford (¶ 0004).
Koike in view of Alford does not expressly disclose receiving a data set in the context required by the claims in a manner occurring before the remaining steps of the independent claim.
However, MacCuish teaches these limitations by teaching the following:
receiving a data set comprising a plurality of records comprising a plurality of fields, wherein each record of the plurality of records comprises a value for each field of the plurality of fields, (MacCuish FIG. 1, col. 12, line 42-59, blocks 12-14: at block 12, the computer may receive or be programmed with a set of digital data representing molecules and their respective activity levels; see relevant MacCuish col. 3, line 22-30 teaching structural features/descriptors of a molecule as well as col. 9, line 50-col. col. 10, line 42 collectively contemplating multiple values existing within molecules through teaching "each member of the descriptor vector for a molecule may simply reflect the presence or absence of the key in the molecule" and "determine whether the key appears at least once (or, alternatively, at least a designated minimum number of times) in the molecule")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list and recommendation reason value determination in Koike with the data compilation and graph visualization of MacCuish.
In addition, both of the references (Koike and MacCuish) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information and the management of data object similarity.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on similarity determined over selected items of interest and selected attributes of interest as in Koike with the determination of greatest cluster similarity and dissimilarity and subsequent data set adjustment shown in MacCuish. Motivation to do so would also be to implement improved methods of automated analysis of large graph datasets as seen in MacCuish (col. 3, line 10-59).


Regarding claim 16, Koike teaches:
A non-transitory computer readable medium storing processor-executable instructions that, when executed by one or more processors of a computing device, cause the computing device to: (Koike ¶ 0221: The series of steps and processes described above may be executed by software; the programs constituting the software may be ... installed upon use over a network or from a suitable recording medium into a general-purpose personal computer or like equipment capable of executing diverse functions based on the installed programs)
…a data set comprising a plurality of records comprising a plurality of fields, (Koike FIG. 1 teaches storing devices for both user preference vectors and item characteristic vectors [relevant to the claimed data set comprising records comprising fields]; see FIG. 10, ¶ 0037: a comparison basis vector (e.g., user preference vector stored in a user preference vector storing device 1 in FIG. 1; more specifically, the vector on row 1 in FIG. 10 shown as "user") and each of a plurality of item characteristic vectors (e.g., item characteristic vectors stored in an item characteristic vector storing device 2 in FIG. 1; more specifically, the item characteristic vectors on lines 2 through 4 in FIG. 10 shown as "first item," "third item" and "fifth item"))
wherein each record of the plurality of records comprises a value for each field of the plurality of fields, (Koike FIG. 10, ¶ 0048-0050: if the items handled are wines, their attributes include prices, varieties of the grapes used, taste, and aroma; the wine is associated with information denoting the attributes " 10,000," "variety a," "3," and "2.")
and wherein each field of the plurality of fields comprises a field type; (Koike FIG. 10, ¶ 0111-0113: the values of the components making up each user preference vector are determined on the basis of the components constituting the item characteristic vectors of all wines purchased so far by the user in question [see that Koike teaches fields corresponding to aroma, variety, color, etc.])
display a plurality of graphical objects representing the plurality of records; (Koike FIGs. 2-5, ¶ 0037: presenting the user with either the plurality of recommended items determined by the recommending device or information about the recommended items (e.g., appellations such as "Chateau ---" and "Chateau xxx" in the image 11 of FIG. 2 where items are wines); see FIG. 3, ¶ 0075-0080 teaching "appellations" such as circles or deltas [relevant to the claimed 'graphical objects']; see also ¶ 0044 teaching that the items themselves may be photos: "items" are defined as any software or hardware (i.e., products) that may be offered to users; pieces of software referred to as contents such as TV programs, movies, photos and tunes)
receive a selection of one or more fields of the plurality of fields; (Koike FIGs. 9-10, ¶ 0118-0121: In step S14, the recommendation reason determining device 4 selects the attribute corresponding to one of the components constituting the item characteristic vector. In this example, one of the five attributes "aroma," "color (red)," "color (white)," "variety (A)," and "variety (B)" is selected in step S14; also relevant is Koike ¶ 0130 teaching establishing items of interest then selecting some of the five attributes; see Koike ¶ 0152 teaching establishing attribute "color (white)" as the component of interest)
determine, for each pair of values of the plurality of records and for each field of the one or more fields, a vector of similarities based on the field type corresponding to each field of the one or more fields, wherein each of the vectors of similarities comprises a similarity score for a corresponding field of the one or more fields; (Koike FIG. 10, ¶ 0137-0138 teach levels of similarity regarding "aroma" of the first, third, and fifth items [using the values of their item characteristic vectors] with the value of the component "aroma" of the user preference vector [Koike shows for pairs of values, such as user's aroma value 2.5 with first item's aroma value 1.0 or user's aroma value 2.5 with third item's aroma value 2.0, a similarity score, such as 0.25 or 0.75 respectively as in ¶ 0138, which correspond to the field "aroma," one of the numeric attributes]; see then FIG. 13, ¶ 0182 teaching how, relevantly to the claimed "vector of similarities," the similarity scores make up a row of values in recommendation reason list 22 (or even vector 23); Koike FIG. 10, ¶ 0109-0113 teaches different processes based on the field types corresponding to each field by teaching some attributes being numeric attributes with a numerically denoted level (such as "aroma") and some attributes such as the "color" group being appellation attributes and having the components "red" and "white" being represented individually by a value or by a true-false notation)
determine, based on the vectors of similarities, a combined score; (Koike FIG. 13, ¶ 0182: The execution of the steps provides a vector 23, shown in FIG. 13, made up of the components with their values representing the common recommendation reason levels (sum totals) for the attributes; the common recommendation reason level (sum total) is 0.5 for the attribute "1 (aroma)," 1.5 for "2 (aroma)," 1.5 for "3 (aroma)," 0 for "color (red)," 1 for "color (white)," 1.7 for "variety (A)," and 0.93 for "variety (B).")
Koike has been seen to teach the aforementioned limitations.
Koike further teaches receive a data set comprising a plurality of records comprising a plurality of fields, (Koike FIG. 1, ¶ 0061: searches a plurality of items for the items to be recommended to the user; FIG. 6, ¶ 0093: In step S1, the recommendation list generating device 3 in FIG. 1 generates a recommendation list and forwards the generated list to the recommendation reason determining device 4; see Koike teaching in FIG. 11, ¶ 0028, a typical recommendation reason list generated [the list includes first item, third item, and fifth item, each with their own fields corresponding to aroma, color, variety, etc.])
However, Koike does not expressly disclose receive a data set in the context required by the claims in a manner occurring before the remaining steps of the independent claim.
Koike further does not expressly disclose:
determine, based on the combined score, a display position for each record of the plurality of records; and
adjust, based on the display position for each record of the plurality of records, the plurality of graphical objects.
However, Alford teaches:
determine, based on the combined score, a display position for each record of the plurality of records; and (Alford ¶ 0027: the aggregator moves together graphical elements with a degree of similarity that exceeds a threshold value; graphical elements with a degree of similarity of 6.1 or greater, for example, will be moved incrementally moved towards each other by the aggregator 204. The aggregator 204 identifies the positions of the graphical elements 114 with respect to one another on the display device 112; FIG. 3, ¶ 0034-0038: As icon 304a has multiple similar icons 304b, 304d, the aggregator 204 may decide to migrate the icons 304b, 304d towards icon 304a [the degree of similarity in Alford is relevant to the claimed 'combined score' which is based on similarities])
adjust, based on the display position for each record of the plurality of records, the plurality of graphical objects. (Alford FIG. 3, ¶ 0037: the time period for moving the icons 304b, 304d to a final position adjacent icon 304a may be one week. Accordingly, the aggregator 204 calculates the distance to move each icon each day in order to finish the migration within the time period [this movement from an initial position (such as the top half of FIG. 3) to a final position (such as the bottom half of FIG. 3) fulfills the claimed 'adjusting' based on 'the display position'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list display in Koike with the data element self-organization of Alford.
In addition, both of the references (Koike and Alford) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information and the management of data object similarity.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on similarity determined over selected items of interest and selected attributes of interest as in Koike with the determination of similarity and subsequent data set adjustment shown in Alford. Motivation to do so would also be to enable views of objects to incrementally self-organize on the basis of similarities and differences in multiple attributes and to change their presentation over time to reflect relative frequency of use as seen in Alford (¶ 0004).
Koike in view of Alford does not expressly disclose receive a data set in the context required by the claims in a manner occurring before the remaining steps of the independent claim.
However, MacCuish teaches these limitations by teaching the following:
receive a data set comprising a plurality of records comprising a plurality of fields, wherein each record of the plurality of records comprises a value for each field of the plurality of fields, (MacCuish FIG. 1, col. 12, line 42-59, blocks 12-14: at block 12, the computer may receive or be programmed with a set of digital data representing molecules and their respective activity levels; see relevant MacCuish col. 3, line 22-30 teaching structural features/descriptors of a molecule as well as col. 9, line 50-col. col. 10, line 42 collectively contemplating multiple values existing within molecules through teaching "each member of the descriptor vector for a molecule may simply reflect the presence or absence of the key in the molecule" and "determine whether the key appears at least once (or, alternatively, at least a designated minimum number of times) in the molecule")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list and recommendation reason value determination in Koike with the data compilation and graph visualization of MacCuish.
In addition, both of the references (Koike and MacCuish) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information and the management of data object similarity.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on similarity determined over selected items of interest and selected attributes of interest as in Koike with the determination of greatest cluster similarity and dissimilarity and subsequent data set adjustment shown in MacCuish. Motivation to do so would also be to implement improved methods of automated analysis of large graph datasets as seen in MacCuish (col. 3, line 10-59).

Regarding claims 4 and 19, Koike in view of Alford and MacCuish teaches all the features with respect to claims 1 and 16 above including:
wherein determining the vector of similarities based on the field type corresponding to each field of the one or more fields comprises, for each pair of values for each field (P) from two records (vi, vj) of the plurality of records, determining the vector of similarities. (Koike FIG. 10, ¶ 0137-0138 teach levels of similarity regarding "aroma" of the item records with the value of the component "aroma" of user records; see then FIG. 13, ¶ 0182 teaching how, relevantly to the claimed "vector of similarities," the similarity scores make up a row of values in recommendation reason list 22 (or even vector 23); Koike FIG. 10, ¶ 0109-0113 teaches different processes based on the field types corresponding to each field by teaching some attributes being numeric attributes and some attributes such as the "color" group being appellation attributes)


Regarding claims 5 and 20, Koike in view of Alford and MacCuish teaches all the features with respect to claims 4 and 19 above including:
wherein the field type comprises a numeric field, a categorical field, a date field, a time field, or a geolocation field. (Koike FIG. 10, ¶ 0109-0103 teach fields of user preference vectors and item characteristic vectors including numeric attributes [relevant to numeric field] and appellation attributes [relevant to categorical field])

Regarding claim 8, Koike in view of Alford and MacCuish teaches all the features with respect to claim 1 above including:
wherein adjusting the plurality of graphical objects comprises moving graphical objects with similar similarity scores closer together and moving graphical objects with dissimilar similarity scores further apart. (Alford ¶ 0017: the system may also continuously assess the relative similarity or dissimilarity of every graphical element with every other object in a distributed manner. The system then generates a degree of similarity between every possible pairing of graphical elements, and then based upon the degree of similarity, incrementally and gradually moves graphical elements; ¶ 0021: the organizer 116 aggregates icons displayed on a desktop and gradually migrates the icons from one position on the desktop to another position on the desktop based on similarities and dissimilarities of pairs or groupings of icons; FIG. 3, ¶ 0037-0038: the aggregator 204 may move pairs of similar icons 304 towards each other [interpreted as also being moved apart from other icons not similar enough for this consideration])


Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Bar-Yam et al., U.S. Patent No. 8,683,389 (published March 25, 2014; hereinafter Bar-Yam) in further view of Alford.

Regarding claim 9, Koike teaches:
A method comprising: displaying a plurality of graphical objects representing a plurality of records comprising a plurality of fields, (Koike FIG. 1, ¶ 0061: searches a plurality of items for the items to be recommended to the user; FIG. 6, ¶ 0093: In step S1, the recommendation list generating device 3 in FIG. 1 generates a recommendation list and forwards the generated list to the recommendation reason determining device 4 [these lists of recommendations can be considered displaying graphical objects representing records; see also FIGs. 2-5]; see Koike teaching in FIG. 11, ¶ 0028, a typical recommendation reason list generated [this list includes first item, third item, and fifth item, each with their own fields corresponding to aroma, color, variety, etc.])
wherein each field of the plurality of fields comprises a field type, (Koike FIG. 10, ¶ 0111-0113: the values of the components making up each user preference vector are determined on the basis of the components constituting the item characteristic vectors of all wines purchased so far by the user in question [see that Koike teaches fields corresponding to aroma, variety, color, etc.])
wherein the plurality of graphical objects are displayed based on: a combined score associated with one or more vectors of similarities for each field of the plurality of fields… (Koike FIG. 10, ¶ 0137-0138 teach determining levels of similarity regarding "aroma" of the first, third, and fifth items with the value of the component "aroma" of the user preference vector; see then FIG. 13, ¶ 0182-0183 teaching how, relevantly to the claimed "vector of similarities," these similarity scores make up a row of values in recommendation reason list 22 (or even vector 23) for the purposes of determining a "common recommendation reason"; ¶ 0037 teach displaying graphical objects: presenting the user with either the plurality of recommended items determined by the recommending device or information about the recommended items (e.g., appellations such as "Chateau ---" and "Chateau xxx" in the image 11 of FIG. 2 where items are wines), together with the common recommendation reason (e.g., "wines with a robust aroma" in the image 11 of FIG. 2 where items are wines) determined by the common recommendation reason determining device [shown above to be based on a combined score associated with vectors of similarity scores])
and wherein each of the one or more vectors of similarities is determined based on the field type corresponding to each field of the plurality of fields; (Koike FIG. 10, ¶ 0109-0113 teaches field types corresponding to each field by teaching some attributes being numeric attributes with a numerically denoted level (such as "aroma") and some attributes such as the "color" group being appellation attributes and having the components "red" and "white" being represented individually by a value or by a true-false notation; see then FIG. 11, ¶ 0142-0146: as shown in the recommendation reason list 22 of FIG. 11, the third item is given the recommendation reason levels of 0.5, 1.0, and 0.5 at levels "1," "2," and "3" for the attribute "aroma," respectively; The recommendation reason level of each attribute is used to determine a common recommendation reason)
…
determining … one or more records of the plurality of records… (Koike ¶ 0115 and 0130 teach establishing items of interest; FIG. 16, ¶ 0215: In step S54, the presenting device 6 presents the recommended items to the user together with the theme for all items (common recommendation reason))
displaying one or more characteristics of the one or more records. (Koike FIG. 2, ¶ 0037: presenting the user with either the plurality of recommended items determined by the recommending device or information about the recommended items (e.g., appellations such as "Chateau ---" and "Chateau xxx" in the image 11 of FIG. 2 where items are wines), together with the common recommendation reason (e.g., "wines with a robust aroma"); see also FIG. 4, ¶ 0088 describing characteristics such as being recommended or being unadvised)
Koike does not expressly disclose: 
wherein the plurality of graphical objects are displayed based on: …and a display position for each record of the plurality of records based on the combined score,receiving a selection of one or more graphical objects of the plurality of graphical objects;
Koike further does not expressly disclose the bolded limitations seen below:
determining, based on the one or more of the graphical objects, one or more records of the plurality of records associated with the one or more graphical objects; 
However, Bar-Yam teaches:
determining, based on the one or more graphical objects, one or more records of the plurality of records associated with the one or more graphical objects; and (Bar-Yam FIG. 4, col. 7, line 10-27: This selection action initiates a display of a document network 242 and related subset of subdocuments on a second portion of the display screen 244; col. 7, line 60-col. 8, line 9: The subdocument titles (and other metadata related to the data objects), the relevance score and indicia 256 and 258 relating the metadata of the subset of the plurality of data objects to corresponding interactive markers 246 are displayed on the second portion of the display screen 244)
displaying one or more characteristics of the one or more records. (Bar-Yam FIG. 4, ele. 244, 256-248; col. 2, line 7-18: a first selection of an interactive marker representing at least one of the plurality of data objects, displaying simultaneously on a second portion of the display screen metadata related to the subset of the plurality of data objects and indicia relating the metadata of the subset of the plurality of data objects to corresponding interactive markers and highlighting and displaying metadata for a second subset in response to a second selection of a second interactive marker representing a different one of the plurality of data objects)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list based on similarity determination as in Koike as modified with the data set and graph visualization of data object similarity as in Bar-Yam.
In addition, both of the references (Koike as modified and Bar-Yam) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information and the management of data object similarity.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on similarity determined over selected items of interest and selected attributes of interest as in Koike as modified with the functioning of the organization, visualization, and navigation of data objects within a data set as in Bar-Yam.
Koike in view of Bar-Yam does not expressly disclose: 
wherein the plurality of graphical objects are displayed based on: …and a display position for each record of the plurality of records based on the combined score,
However, Alford teaches this by teaching the following:
wherein the plurality of graphical objects are displayed based on: a combined score … and a display position for each record of the plurality of records based on the combined score, (Alford ¶ 0027: the aggregator moves together graphical elements with a degree of similarity that exceeds a threshold value; graphical elements with a degree of similarity of 6.1 or greater, for example, will be moved incrementally moved towards each other by the aggregator 204. The aggregator 204 identifies the positions of the graphical elements 114 with respect to one another on the display device 112; FIG. 3, ¶ 0034-0038: As icon 304a has multiple similar icons 304b, 304d, the aggregator 204 may decide to migrate the icons 304b, 304d towards icon 304a [the degree of similarity in Alford is relevant to the claimed 'combined score' which is based on similarities])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list display in Koike with the data element self-organization of Alford.
In addition, both of the references (Koike and Alford) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information and the management of data object similarity.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on similarity determined over selected items of interest and selected attributes of interest as in Koike with the determination of similarity and subsequent data set adjustment shown in Alford. Motivation to do so would also be to enable views of objects to incrementally self-organize on the basis of similarities and differences in multiple attributes and to change their presentation over time to reflect relative frequency of use as seen in Alford (¶ 0004).

Regarding claim 13, Koike in view of Bar-Yam and Alford teaches (bold to indicate differences from subsequent claims):
further comprising: receiving a selection of a field of the plurality of fields; and (Bar-Yam col. 6, line 57-col. 7, line 9: Data objects can be selected in multiple ways; data objects may be selected by specifying at least one identifying term or attribute [shows field(s) selection], for example in a search term query, which may result in selection of an individual or multiple data objects; In response to the selection of individual or multiple data objects…)
adjusting, based on the selected field, a color of one or more graphical objects. (Bar-Yam col. 7, line 5-9: In response to the selection of individual or multiple data objects, the markers representing these data objects may be altered in color, shape, size or other means to distinguish them visually from the non-selected data object markers [see color being adjusted of the data objects of FIG. 5])

Regarding claim 14, Koike in view of Bar-Yam and Alford (bold to indicate differences from previous claims):
further comprising: receiving a selection of a field of the plurality of fields; and (Bar-Yam col. 6, line 57-col. 7, line 9: Data objects can be selected in multiple ways; data objects may be selected by specifying at least one identifying term or attribute [shows field(s) selection], for example in a search term query, which may result in selection of an individual or multiple data objects; In response to the selection of individual or multiple data objects…)
adjusting, based on the selected field, a size of one or more graphical objects. (Bar-Yam col. 7, line 5-9: In response to the selection of individual or multiple data objects, the markers representing these data objects may be altered in color, shape, size or other means to distinguish them visually from the non-selected data object markers [see size being adjusted of the data objects of FIG. 5])


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Alford and MacCuish and Obitko et al., U.S. Patent Application Publication No. 2013/0055115 (hereinafter Obitko).

Regarding claim 2 and claim 17, Koike in view of Alford and MacCuish teaches all the features with respect to claim 1 and 16 above respectively but does not expressly disclose:
wherein displaying the plurality of graphical objects representing the plurality of records comprises arranging the plurality of graphical objects randomly.
However, Obitko teaches:
wherein displaying the plurality of graphical objects representing the plurality of records comprises arranging the plurality of graphical objects randomly. (Obitko FIG. 7, ¶ 0054: In an iterative process, visualization system 160 is configured to display an initial random position of nodes and then analyze the provided relations to adjust the position on nodes, for example reposition near related nodes to be proximate to one another) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list display of Koike as modified with the node display user interface of Obitko.
In addition, both of the references (Koike as modified and Obitko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on similarity determined over selected items of interest and selected attributes of interest as in Koike as modified with the iterative and manual elements of node display as seen in Obitko (¶ 0054). Motivation to do so would also be utilize both agent ontologies and agent knowledge bases in a production system to dynamically create a production system interface as seen in Obitko (¶ 0008).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Alford and MacCuish in further view of Garrett, U.S. Patent Application Publication No. 2015/0006251 (previously provided in the 892 (as relevant to objected claim 6) but not relied upon; hereinafter Garrett).

Regarding claim 3 and claim 18, Koike in view of Alford and MacCuish teaches all the features with respect to claims 1 and 16 above respectively but does not expressly disclose:
wherein determining the combined score comprises: determining, based on a dot product of the vectors of similarities, the combined score.
However, Garrett teaches:
wherein determining the combined score comprises: determining, based on a dot product of the vectors of similarities, the combined score. (Garrett FIGs. 2-3, ¶ 0024-0026; ¶ 0024: Each element in the vector indicates whether the candidate is a member of a specific category or bin; there are eight bins: male, female, younger, middle, older, low, medium, and high. A new entry who is female, older, and has a medium household income would have the following vector: [0, 1, 0, 0, 1, 0, 0, 1]; ¶ 0025: At step 106 the software retrieves from memory on the computing device a representation of a survey histogram, h(t); see then ¶ 0026: At step 108, the system takes the dot product between the vector representation notated as h(t), and the new entry vector, v) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendations based on similarity vectors as in Koike as modified with the profile vector representation and similarity calculation shown in Garrett.
In addition, both of the references (Koike as modified and Garrett) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data analysis and similarity calculations.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on vectors of similarity determined over selected items of interest and selected attributes of interest as in Koike as modified with the profile vector representation and associated similarity determination shown in Garrett. Motivation to do so would also be to evaluating eligibility in real time using statistics and probabilities as seen in Garrett (¶ 0003).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Bar-Yam and Alford and Shimamura, U.S. Patent No. 5,926,180 (published July 20, 1999; hereinafter Shimamura).

Regarding claim 10, Koike in view of Bar-Yam and Alford teaches all the features with respect to claim 9 above including:
receiving an assignment of a numerical value… (Bar-Yam FIG. 7, col. 11, line 42-55: Processing block 712 recites that data objects can be split to any scale of sub-objects for which feature vectors are created, and that the scale refers to the size of the components of the data objects; many sources of possible additional data that can be used for the purpose of determining data object proximity; processing block 714 states that metric and features vectors are determined from crowd sourced (i.e., "crowd" and "outsourcing") data, where crowd sourced data refers to information obtained from groups of individuals to be analyzed for purposes of creating the network)
determining, based on a numerical value… a scale… (Bar-Yam col. 6, line 26-35: Network exploration can occur at multiple scale factors; Local views are facilitated by zooming in to an area of interest in the network display; col. 9, line 29-45: There are many features which can be customized in the given document visualization process; The transformation from the distance value to the score can be further customized to include values within any given range, and different scales of the reported values; see also FIG. 7, ele. 712, col. 11, line 42-47)
adjusting, based on the scale… the plurality of graphical objects. (Bar-Yam col. 9, line 29-45: There are many features which can be customized in the given document visualization process; col. 11, line 47-55: The crowd sourced data is used to determine proximity of objects within a collection, which can then be visualized on a network)
Koike in view of Bar-Yam and Alford does not expressly disclose a numerical value to/of an x-axis.
Koike in view of Bar-Yam and Alford does not expressly disclose a numerical value to/of a y-axis.
Koike in view of Bar-Yam and Alford does not expressly disclose a scale of the x-axis or a scale of the y-axis.
However, Shimamura fulfills these deficiencies.
Shimamura teaches a numerical value to/of an x-axis and a numerical value to/of a y-axis. (Shimamura FIG. 17, col. 11, line 22-34: The y-coordinate can be found by the following expression: (call level).times.(height per one level); The x-coordinate is decided to be in the middle of a width assigned to the child node; col. 12, line 8-13: The x-coordinate of the position of drawing Node 2 is the middle point of the assigned width calculated in the above, and the y-coordinate of the position of drawing Node 2 is decided to be (call level).times.(predetermined value) from the y-coordinate of Node 1 (step 1556))
Shimamura teaches a scale of the x-axis or a scale of the y-axis. (Shimamura FIG. 17, col. 11, line 22-50 show nodes [objects] in relation to the display region of a whole map: The width assigned to the parent node, that is, to the root node, in calculating the position of a child node of level 1 is the width of the display region of the whole map; display position of a child node is decided to be in the middle of the assigned width; col. 12, line 19-24: the procedure of drawing descendants of all nodes of call level 1 (the routine goes back to step 1553 and repeats) is finished to obtain the output shown in FIG. 14) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list display as in Koike as modified with the structural and historical node display information as in Shimamura.
In addition, both of the references (Koike as modified and Shimamura) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on determined similarity as in Koike as modified with the improved node browsing and display of Shimamura. Motivation to do so would also be to implement graphically displaying both structural information of a hyper media space and a history of access by a user which reduces the difficulty to see far ahead in navigation and makes the state of access by the user himself in the past to be easily understood, and thus, allows quick access to necessary information as seen in Shimamura (col. 2, line 12-20).

Regarding claim 11, Koike in view of Bar-Yam and Alford and Shimamura teaches all the features with respect to claim 10 above.
Bar-Yam teaches:
maintaining relative positions of the plurality of graphical objects based on … scores. (Bar-Yam col. 4, line 41-64: similar data objects are represented by nodes that are relatively closer in proximity; The proximity between two node representations illustrates how similar two data objects are; The resulting visualizations can be adjusted by altering the metric and threshold used to create the network [Bar-Yam displays objects at a fixed proximity to each other that is primarily adjusted by similarity thresholds and the like and not scale adjustments and would thus teach "maintaining relative positions"])
Koike teaches that these can be combined scores. (Koike FIG. 13, ¶ 0182-0184: The execution of the steps provides a vector 23, shown in FIG. 13, made up of the components with their values representing the common recommendation reason levels (sum totals) for the attributes 11 (aroma)," "2 (aroma)," "3 (aroma)," "color (red)," "color (white)," "variety (A)," and "variety (B)”)
Shimamura teaches:
wherein adjusting, based on the scale of the x-axis or the scale of the y-axis, the plurality of graphical objects comprises: dispersing one or more of the plurality of graphical objects along the x-axis or the y-axis according to a value in a record in an underlying graphical object corresponding to the numerical value of the x-axis or the numerical value of the y-axis; (Shimamura FIG. 17, col. 11, line 22-50 show nodes [objects] in relation to the display region of a whole map: The width assigned to the parent node, that is, to the root node, in calculating the position of a child node of level 1 is the width of the display region of the whole map; display position of a child node is decided to be in the middle of the assigned width; col. 12, line 8-13 teach call levels and units of width assigned to nodes: The x-coordinate of the position of drawing Node 2 is the middle point of the assigned width calculated in the above, and the y-coordinate of the position of drawing Node 2 is decided to be (call level).times.(predetermined value) from the y-coordinate of Node 1 (step 1556)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list display as in Koike as modified with the structural and historical node display information as in Shimamura.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on determined similarity as in Koike as modified with the improved node browsing and display of Shimamura.

Regarding claim 12, Koike in view of Bar-Yam and Alford and Shimamura teaches all the features with respect to claim 11 above including:
wherein the numerical value comprises a selected field of the plurality of fields. (Shimamura FIGs. 14-15, col. 10, line 60-col. 11, line 3 teaches a selected field: The list of the nodes linked to the node drawn as a root and an integer "1" representing call level are passed as arguments of procedure of displaying a child node (step 1550), and the procedure is called (step 1543); FIG. 17, col. 11, line 22-43 teaches determining relative positions: deciding the display position of a node; The display position of a child node is decided to be in the middle of the assigned width) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list display as in Koike as modified with the structural and historical node display information as in Shimamura.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on determined similarity as in Koike as modified with the improved node browsing and display of Shimamura.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Bar-Yam and Alford and Chickering et al., U.S. Patent Application Publication No. 2004/0001063 (hereinafter Chickering).

Regarding claim 15, Koike in view of Bar-Yam teaches all the features with respect to claim 9 above but does not expressly disclose:
wherein displaying the one or more characteristics of the one or more records comprises displaying one or more histograms indicative of values of the one or more records.
However, Chickering teaches:
wherein displaying the one or more characteristics of the one or more records comprises displaying one or more histograms indicative of values of the one or more records. (Chickering ¶ 0015-0016: a display for viewing the distribution of a continuous attribute within the cases included in a category as a diamond and bar display; a rectangular histogram display for viewing the distribution of states of a categorical attribute within the cases included in a category; see also ¶ 0054 detailing corresponding values to the attributes: An attribute of a case may be a continuous attribute. The value of a continuous attribute for a case will not be one of a limited number of states, but instead, is a value from within a range of possible values) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recommendation list and recommendation reason value determination in Koike as modified with the histogram display for viewing the distribution of states of a categorical attribute as seen in Chickering.
In addition, both of the references (Koike as modified and Chickering) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display of user-desired information.
Motivation to do so would be to improve the functioning of the display of determined recommended items to a user based on similarity determined over selected items of interest and selected attributes of interest as in Koike as modified with the ability to provide category information in a manner that allows its viewer to readily appreciate essential differences between the cases in a cluster, i.e., those distinctions that characterize the data, as seen in Chickering. Motivation to do so would also be to implement a cluster or classification visualization tool that properly addresses and satisfies heretofore unfilled needs in the art as seen in Chickering (¶ 0012).

Allowable Subject Matter
Claims 6-7 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see A of pp8-9, filed 03/09/2022, with respect to the rejection(s) of claim(s)  1, 9, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of claims 1 and 16 under 35 U.S.C. 103 over Koike in view of newly incorporated reference in further view of MacCuish and a new ground(s) of rejection is made of claim 9 under 35 U.S.C. 103 over Koike in view of Bar-Yam in further view of newly incorporated reference Alford.

Applicant’s arguments, see B of pp9-10, filed 03/09/2022, with respect to the rejection(s) of claim(s)  1, 9, and 16 under 35 U.S.C. 103 have been fully considered.
MacCuish is no longer being utilized to teach “adjusting, based on the combined score, the plurality of graphical objects,” as a new rejection of argued claim 1 has been made under 35 U.S.C. 103 over Koike in view of newly incorporated reference Alford in view of MacCuish. However, claim 1 has been considered as a whole, and rationale for combining the references has been properly supported.

Regarding Applicant’s arguments, see C of p10, filed 093/09/2022, with respect to the 35 U.S.C. 103 rejections of the dependent claims, the dependent claims remain rejected at least by virtue of their dependency on rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Devarajan et al., U.S. Patent Application Publication No. 2016/0350664, “Visualizations for Electronic Narrative Analytics”
Devarajan FIGs. 21-22, ¶ 0222-0226:
The spatial positioning in the GUI 2100 of the graphical objects representing the sentiment pattern groups 2102a-c can be based on the similarity, or dissimilarity, between the narratives in the sentiment pattern groups 2102a-c. For example, a dissimilarity matrix can be used to determine that sentiment pattern group 2102c is more dissimilar from sentiment pattern group 2102a than sentiment pattern group 2102b. In such an example, the GUI 2100 can display sentiment pattern group 2102b as spatially closer to sentiment pattern group 2102a than sentiment pattern group 2102c
This shows a display position based on a similarity or dissimilarity, such as through a dissimilarity matrix. The usage of a similarity matrix or a dissimilarity matrix holds relevance to the claimed determination of a combined score based on vectors of similarities, the claimed score being used to determine a claimed display position, as a matrix holds rows of data interpreted as aligned with the claimed vectors.

The dissimilarity representation for pattern recognition, a tutorial; Duin et al.; June 2009

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                         May 10, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164